DETAILED ACTION
This action is in response to the amendment filed 10/23/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/23/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 6-8 of the amendment that Boenker fails to teach or suggest the newly amended limitation.  Applicant later states on page 9 that “Verberkt also fails to disclose or teach about a system that includes a programmable timer configured to communicate with an external device such as mobile via wireless communication….”.
The examiner respectfully disagrees.
Applicant’s newly submitted amendment seems to incorporate language previously cited in claim 7.  As stated in the rejection of claim 7 in the Non-Final Rejection filed 8/5/2021, and again below with regard to claim 1, Boenker does not explicitly teach of cloning the first set of timer program settings.  Verberkt is cited as teaching this feature in paragraph [0145].  Applicant’s arguments presented with regard to Verberkt not teaching a system that includes a programmable timer in communication with a mobile is moot as Verberkt was never described as teaching these aspects of .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boenker, IV (US 2013/0157648), hereinafter Boenker, in view of Verberkt et al. (US 2016/0091217), hereinafter Verberkt.


As per claim 1, Boenker teaches the following:
a programmable timer, (see Fig. 1, 10), comprising: 
a communications section, (see Fig. 1, 22),  configured to communicate with an external device, (see Fig. 1, 16), 
wherein the programmable timer is configured to receive timer program settings from the external device via a computerized graphical user interface displayed on the external device when the external device is executing a mobile device-based time programming application to program the programmable timer.  As Boenker teaches in paragraph [0009], timers of the system 26 are set via app 16.  Further see Fig. 2 for an example of a user interface being “displayed on the external device”, 
a data storage to store timer program settings data, (see Fig. 1, 26); and 
a controller coupled to the communications section and the data storage, wherein the controller is configured to execute instructions to perform programmable timer operations, (see Fig. 1, 24).
However, Boenker does not explicitly teach of cloning the first set of timer program settings.  In a similar field of endeavor, Verberkt teaches of remotely controlling devices (see abstract).  Verberkt further teaches in paragraph [0145], a user may use a commissioning tool to copy and paste configuration settings from one device to another.  Upon the modification of the timer settings of Boenker with the copy/paste functionality of Verberket, one of ordinary skill would have arrived at “wherein a first set of timer program settings can be used to generate a second set of timer program settings that are a clone of the first set of timer program settings.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the device setting method of Boenker with the copy/paste of settings of Verberkt.  One of ordinary skill would have been motivated to have made such modification because as Boenker teaches in paragraph [0009], the system may be utilized to control a plurality of devices, and the copy/paste function of Verberkt would benefit a user of Boenker in foregoing the requirement of the user re-entering a same setting for a plurality of similar devices that require similar settings.


Regarding claim 2, modified Boenker teaches the timer of claim 1 as described above.  Boenker further teaches the following:
wherein the computerized graphical user interface includes one or more elements to set at least one on time or at least one off time for the programmable timer.  As Boenker shows in Fig. 4, two possible control elements are those of a “Feed Time” (on time) and “Duration” (off time).

Regarding claim 3, modified Boenker teaches the timer of claim 1 as described above.  Boenker further teaches the following:
the computerized graphical user interface includes an interview display and input sequence to obtain timer program data from a user.  As Boenker shows in Fig. 4, an “interview display” is shown with various graphical elements presented in a top down sequence.

Regarding claim 4, modified Boenker teaches the timer of claim 1 as described above.  Boenker further teaches the following:
the computerized graphical user interface provides a visual confirmation of the timer program settings data.  As Boenker shows in Fig. 4, settings are visually displayed at their current value.

Regarding claim 6, modified Boenker teaches the timer of claim 1 as described above.  Boenker further teaches the following:
the timer program settings are retrieved from a stored program stored in the data storage.  See paragraph [0008], where a processor 24 of the timer system is operable to execute a plurality of coded instructions stored in memory to perform the timer settings.


As per claim 10, the limitations of claim 10 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 11-13, and 15, modified Boenker teaches the method of claim 10 as described above.  The remaining limitations of claims 11-13, and 15 are substantially similar to those of claims 2-4, and 6 respectively, and are rejected using identical reasoning.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boenker in view of Verberkt as applied to claims 1 and 10, and further in view of Alvarado (US 2008/0210153).

Regarding claim 5, Boenker teaches the timer of claim 1 as described above.  However, Boenker does not explicitly teach of a third party remotely programming the timer.  In a similar field of endeavor, Avarado teaches of a user remotely programming a timer on a device through a graphical user interface (see paragraph [0020], “user may enter into the webpage instructions for the time).  Avarado further teaches in paragraph the programmable timer is remotely programmed by a third party via the communications section.”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the device setting method of Boenker with the third party performing the setting of Alvarado.  One of ordinary skill would have been motivated to have made such modification because outsourcing would benefit a user of Boenker in not requiring the user to explicitly perform the setting operations.

Regarding claim 14, Boenker teaches the method of claim 10 as described above.  The remaining limitations of claim 14 are substantially similar to those of claim 5 and are rejected using identical reasoning.

Claims 7-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boenker as applied to claims 1 and 10, in view of Homick (US 2016/0342311).

Regarding claim 7, modified Boenker teaches the timer of claim 1 as described above.  However, Boenker does not explicitly teach of a wall mounted timer.  In a similar field of endeavor, Homick teaches controlling of a timer device via a mobile device, (see 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the timer device of Boenker to be wall mounted as in Homick.  One of ordinary skill would have been motivated to have made such modifications because Boenker never limits themselves to where the timer device may be located physically, and mounting a timer device on a wall, such as in Homick, would benefit a user of Boenker in improving visibility of said timer.

  Regarding claim 8, modified Boenker teaches the timer of claim 7 as described above.  Boenker further teaches the following:
wherein the communications section is configured to communicate via one or more of Bluetooth, Wi-Fi, or near field communication protocols.  See paragraph [0007], “WiFi, Bluetooth, infrared, etc.”
 
Regarding claim 9, modified Boenker teaches the timer of claim 7 as described above.  Boenker further teaches the following:
the external device is one of a mobile phone, a smartphone, a tablet computer, a laptop computer, a television, a digital camera, or a watch.  See paragraph [0007], “mobile telephone…... laptop, tablet PC, and the like”.

Regarding claims 16-18, modifiedBoenker teaches the method of claim 10 as described above.  The remaining limitations of claims 16-18 are substantially similar to those of claims 7-9 and are rejected using identical reasoning.

Regarding claim 19, modified Boenker teaches the timer of claim 1 as described above.  However, Boenker does not explicitly tach of a “plug in timer”.  In a similar field of endeavor, Homick teaches controlling of a timer device via a mobile device, (see Fig. 1).  Homick further teaches in paragraph [0086], and corresponding Fig. 8, that a timer has “power jack inlet 805”, where a power jack is interpreted as being for a power cord which may be “plugged in”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the timer device of Boenker with the power jack Homick.  One of ordinary skill would have been motivated to have made such modifications because Boenker never limits themselves to the types of power supply for the timer and “power jacks”, such as in Homick, provided the well known benefit of allowing users to power devices constantly and avoid the need to constantly change batteries or other more temporary power sources.

Regarding claim 20, modified Boenker teaches the method of claim 10 as described above.  The remaining limitations of claim 20 are substantially similar to those of claim 19 and are rejected using identical reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175